DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 9/7/2021.
Election/Restrictions
Applicant's election with traverse of Species IV and V in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the ground(s) that these species are ways to implement the SHAHE, SMR, and USMR sensors and thus Species IV and V should be deleted from the restriction requirement.  This argument is found persuasive, and Species IV and V are removed from the previous election of species requirement of 7/14/2021.  The Examiner notes that while applicant has traversed the previous restriction requirement, applicant does not present any arguments directed towards Species I, II, and III as to any supposed errors for an election of species between these groups.  Applicant does argue that claim 1 is generic, but the Examiner respectfully disagrees.  As noted by applicant, MPEP 806.04(d) requires that a generic claim is one that requires no material element additional to those required by the species claims, and each of the species claims must require all of the limitations of the generic claim.  In the instant case, each species is distinct from the other species, and the species and their respective claims do not include all of the limitations of claim 1, because claim 1 recites feature for other non-elected species.  What MPEP 806.04(d) is referring to is a generic claim that includes features that are generic to each species. For example, if applicant solely claimed in claim 1 a processing circuit that could be used with species A, B, and C, then claim 1 would be generic to each of the species dependent claims because all of the features found in claim 1 are found in each species.  Claim 1 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2021, but only with regard to Species IV and V.  No supposed errors have been specifically identified with regard to an election of species between Species I, II, and III.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: circuitry configured to measure in claims 4 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  
The term “acrtan2” on line 5 is unclear and appears to contain a typographical issue.  It is suggested to state “arctan2.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As explained in MPEP 2163.03(V), “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As to Claims 4 and 17,
The phrase “circuitry configured to measure the AHE and PHE voltages induced by SOT to produce AHE and PHE signals for each Hall cross, isolate the AHE voltage from the PHE voltage to produce a pure AHE signal for each Hall cross, apply an acrtan2 function to the pure AHE signal for each Hall cross to determine an angle, and output the angle” on lines 3-6 lacks 
1) Applicant recites “circuitry,” but applicant does not provide any explanation or guidance as to what this circuitry is in order to establish possession.  While applicant may intend to rely upon that which is well known in the art, applicant has not provided a sufficiently reasonable explanation as to what applicant means by circuitry to establish that applicant is relying upon that which is well known in the art.  For example, applicant does not state that the circuitry is a well known device such as a microprocessor.  Instead, applicant only states that there is circuitry but that it is “not shown” (see paragraph [0041] of the published application). As such, it cannot be reasonably ascertained as to what circuitry applicant is utilizing, whether invented by applicant or some other circuitry, and as such, this feature lacks proper written description. 
2) Paragraph [0037] explains that the PHE signal can be subtracted out when it is small.  However, applicant does not reasonably explain how the PHE is identified or any mechanism to subtract it out. Applicant discloses a voltage equation is paragraph [0035] of the published application which discloses the PHE portion of the overall voltage, but applicant does not explain how applicant identifies the PHE portion of the voltage nor how applicant then removes this portion.  Meaning, while the formula shows mathematically what the PHE portion may look like, applicant does not reasonably explain how applicant determines the various values, such as VPHE0 in order to be able to remove it. Applicant furthermore does not explain how applicant subtracts this PHE portion from the overall voltage.  Because applicant has not disclosed the type 
Applicant has not demonstrated that the above feature is well known and conventional, in that applicant has not established that the circuitry used and the manner in which the AHE is isolated are well known and conventional. Because the disclosure does not reasonably explained how applicant implements the entirety of the above claim language, the above phrase lacks proper written description.
3) Lastly, the phrase “acrtan2” lacks proper written description because applicant does not reasonably explain how or what this formula is so as to reasonably establish possession of the claim feature. The Examiner acknowledges the use of an arctan function to determine an angle of rotation, but arctan2 is not the same feature or formula, and applicant does not reasonably explain the difference between an arctan formula and an arctan2 formula.  Because applicant does not explain this specific formula with regard to the Hall cross embodiment, this formula lacks proper written description.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3,
The phrase “the Hall cross’s current axis” on lines 2-3 is indefinite because it is unclear which current axis the above phrase is referencing. It is suggested to use the term “respective” in the above phrase.
The phrase “SOT” on line 5 is indefinite because this phrase was already recited in claims 1 and 15 and the difference and relationship between the SOT in claim 1 and in the instant claim are unclear.
As to Claims 4 and 17,
The phrase “circuitry configured to measure the AHE and PHE voltages induced by SOT to produce AHE and PHE signals for each Hall cross, isolate the AHE voltage from the PHE voltage to produce a pure AHE signal for each Hall cross, apply an acrtan2 function to the pure AHE signal for each Hall cross to determine an angle, and output the angle” on lines 3-6 is indefinite.
1) As explained above, the above phrase “circuitry configured to measure” invokes 112(f), but no corresponding structure is found in the disclosure to reasonably establish what 
2) Applicant recites “to produce AHE and PHE signals for each Hall cross” and then recites “to produce a pure AHE signal for each Hall cross” in the above phrase, but the difference and relationship between the AHE signal and the pure AHE signal is unclear. An AHE signal is being separately recited from the PHE signal, and thus the initial recitation of an AHE signal would reasonably be just the AHE, and thus be a pure AHE signal. As such, it is unclear what the relationship and difference is between the AHE signal and the pure AHE signal which are being distinctly recited.
The phrase “SOT” on line 3 is indefinite because this phrase was already recited in claim 1 and the difference and relationship between the SOT in claims 1 and 15 and in the instant claims are unclear.
As to Claim 16,
The phrase “SOT” on line 2 is indefinite because this phrase was already recited in claim 15 and the difference and relationship between the SOT in claim 15 and in the instant claims are unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 2,
The phrase “the first Hall cross or first Wheatstone bridge is a first Hall cross and the second Hall cross or second Wheatstone bridge is a second Hall cross” on lines 1-3 fails to further limit claim 1 as claim 1 already discloses a first and second Hall cross.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017/0016744) in view of Wang et al. (Wang) (US 2018/0166197).
As to Claims 1, 2, 3, 4, 5, 15, 16, and 17,
Schmidt discloses A Hall-based magnetic rotary position sensor, comprising: a first Hall effect element (20) having a first current axis (the axis in the up/down direction of Figure 2), and a second Hall effect element (30) having a second current axis aligned orthogonal to the first current axis of the first Hall effect element (Figure 2 / note the current for element (30) is in the left/right direction), (Paragraph [0014]), each Hall effect element includes two current electrodes 
Schmidt does not disclose that each Hall effect element is a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT, and thus does not disclose A spin-orbit torque (SOT)-based magnetic rotary position sensor, comprising: a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT and having a first current axis, and a second SHAHE Hall cross formed from a film stack including at least a FM/HM bi-layer structure capable of generating SOT and having a second current axis aligned orthogonal to the first current axis of the first Hall cross, the first Hall cross is a first Hall cross and the second Hall cross is a second Hall cross, each Hall cross includes two current electrodes configured to apply a charge current along the Hall cross's current axis and two voltage electrodes configured to detect voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate SOT that induces anomalous 
Wang discloses that it’s known to form a Hall effect element as a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT (Figure 8), (Paragraphs [0048, [0054], [0102]), the Hall cross includes two current electrodes configured to apply a charge current along the Hall cross's / the respective current axis (Figure 8 / note electrodes must be present to apply current I) and two voltage electrodes configured to detect/register a voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate SOT that induces anomalous Hall effect (AHE) and planar Hall  effect (PHE) voltages (Figure 8 / note the Voltage source (V) which is attached to electrodes of the Hall cross), (Paragraph [0103]), circuitry configured to measure the AHE and PHE voltages induced by SOT to produce AHE and PHE signals for each Hall cross (Paragraphs [0103],[0104]), isolate the AHE voltage from the PHE voltage to produce a pure AHE signal for each Hall cross (Paragraphs [0103],[0104], [0105]), the FM includes a material selected from the group consisting of cobalt (Co), iron (Fe), nickel (Ni), Cobalt-iron-boron 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schmidt to include using a SHAHE Hall cross for the Hall element to therefore disclose a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT, and thus does not disclose A spin-orbit torque (SOT)-based magnetic rotary position sensor, comprising: a first spin Hall anomalous effect (SHAHE) Hall cross formed from a film stack including at least a ferromagnetic (FM)/heavy metal (HM) bi-layer structure capable of generating SOT and having a first current axis, and a second SHAHE Hall cross formed from a film stack including at least a FM/HM bi-layer structure capable of generating SOT and having a second current axis aligned orthogonal to the first current axis of the first Hall cross, the first Hall cross is a first Hall cross and the second Hall cross is a second Hall cross, each Hall cross includes two current electrodes configured to apply a charge current along the Hall cross's current axis and two voltage electrodes configured to detect voltage change caused by an external field caused in part by current passing through the FM/HM bi-layer structure to generate SOT that induces anomalous Hall effect (AHE) and planar Hall  effect (PHE) voltages, circuitry configured to measure the AHE and PHE voltages induced by SOT to produce AHE and PHE signals for each Hall cross, isolate the AHE voltage from the PHE voltage to produce a pure AHE signal for each Hall cross, apply an acrtan2 function to the pure AHE signal for each Hall 
(Note: in the combination, the AHE has been extracted and would reasonably be used for the determination of the angle, and further, the Examiner notes that applicant states that in certain instances the PHE is small (see paragraph [0037] of the published application), and when the PHE is small, the AHE is the dominate component and can essentially be stated to be isolated from the PHE at this point).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 10,923,651 to Ramaswamy et al which discloses a spin Hall device and the use of an SOT device, 2) US 10,748,593 to Lee et al. which discloses a Hall cross as an SOT device, and 3) US 2017/0200486 to Qui et al. which discloses a Hall cross including a ferromagnetic cobalt layer on a platinum layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858